Name: 2001/330/EC: Council Decision of 9 April 2001 on the conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the former Yugoslav Republic of Macedonia, of the other part
 Type: Decision
 Subject Matter: Europe;  European construction
 Date Published: 2001-05-04

 Avis juridique important|32001D03302001/330/EC: Council Decision of 9 April 2001 on the conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the former Yugoslav Republic of Macedonia, of the other part Official Journal L 124 , 04/05/2001 P. 0001 - 0001Council Decisionof 9 April 2001on the conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the former Yugoslav Republic of Macedonia, of the other part(2001/330/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first subparagraph, first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) Pending the entry into force of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, signed in Luxembourg on 9 April 2001, it is necessary to approve the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the former Yugoslav Republic of Macedonia, of the other part.(2) The commercial provisions contained in this agreement are of an exceptional nature, connected with the policy implemented within the framework of the stabilisation and association process and will not constitute, for the European Union, any precedent in the commercial policy of the Community with regard to third countries other than those of the Western Balkans.(3) This Agreement should therefore be approved on behalf of the Community,HAS DECIDED AS FOLLOWS:Article 1The Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, the Annexes and Protocols annexed thereto and the declarations attached to the Final Act are hereby approved on behalf of the Community.The texts referred to in the first paragraph are attached to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered, on behalf of the Community, to deposit the act of notification provided for in Article 50 of the Agreement.Done in Luxembourg, on 9 April 2001.For the CouncilThe PresidentA. Lindh